DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/22 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference (embodiment) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claims 1, 13 and 19 respectively reciting “the antenna array being arranged on the second portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, end of line 3 is missing a comma after “a first shape”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


All claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 13 and 19 respectively reciting “wherein the first portion and the second portion form(s) an antenna” are indefinite, since it’s unclear whether this antenna is in addition to the “integrated antenna” earlier recited. Further, these claims respectively reciting “an antenna array operating in a second frequency band, the antenna array being arranged on the second portion” are indefinite, since it’s NOT understood whether this array is in addition to the antenna operating in the first frequency band. 
Claim 19 reciting “an antenna array operating in a second frequency band” is indefinite, since it’s unclear whether this second instance of “a second frequency band” is related to that earlier recited in lines 8-9 of the claim. 
Claim 7 reciting “an antenna array” is indefinite, since it’s unclear whether this is in addition to the antenna array recited in claim 1. Limitations in this claim appear to be redundant; hence, this claim should be canceled. As such, claims 8 and 11 should depend from claim 1. 
Rest of the depend claims are rejected for depending on claim 1, 13 or 29. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable integrated antenna (method). 

The following claim 13 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
13. (Proposed) An electronic terminal, comprising: 
an integrated antenna, including:
a first portion, 
a second portiondifferent from the first shape, 
a feed point located in a junction between the first portion and the second portion, the feed point being located on a first side of the second portion, 
a ground point being located on a second side of the second portion, opposite to the first side of the second portion, 
wherein the first portion and the second portion form an inverted-F antenna (IFA) operating in a first frequency band
an antenna array operating in a second frequency band, the antenna array being arranged parallel on the second portion of the IFA, the second portion being having a higher frequency range than that of the first frequency band; 
wherein the first frequency band of the integrated antenna is a sub-6G or 4G/3G/2G frequency band, and the second frequency band of the integrated antenna is a mmWave frequency band. 

16. (Canceled)
18. (Canceled)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Jong” (US 2019/0229413).
Claims 1, 7 and 13: As best understood, Jong discloses a terminal, comprising: 
an integrated antenna, including:
a first portion 940 (Fig. 9C), the first portion being of a first shape, 
a second portion 310, the second portion being of a second shape, 
wherein the first portion and the second portion form an antenna operating in a first frequency band (¶ [0301]), and the antenna operating in the first frequency band has a feed point 933 located in a junction between the first portion and the second portion; and 
an antenna array 920 being arranged on the second portion (in a plan view, see Fig. 9C and ¶ [0169]), the second portion being configured to be a metal substrate board (¶ [0170]: “a ground plane”) of the antenna array. 
Jong fails to expressly teach the antenna array operating in a second frequency band being of a higher frequency range than that of the first frequency band. 
However, Jong teaches (abstract) “a wireless communication circuit electrically connected to the first array and the second array and configured to transmit and/or receive a signal having a frequency in a range of 20 GHz to 100 GHz.”
Jong further teaches [0078] “According to an embodiment, the communication circuit 2230 may support at least a portion (e.g., 24 GHz to 30 GHz or 37 GHz to 40 GHz) of a band ranging from 24 GHz to 100 GHz. According to an embodiment, the communication circuit 2230 may up-convert and/or down-convert a frequency. For example, the communication circuit 2230 included in the communication device 2200 (e.g., the first communication device 2121 of FIG. 2A) may up-convert an IF signal received from a communication module (e.g., a communication module 1890 of FIG. 18) through a conductive line (e.g., the first conductive line 2131 of FIG. 2A) to an RF signal. For another example, the communication circuit 2230 included in the communication device 2200 (e.g., the first communication device 2121 of FIG. 2A) may transmit may down-convert an RF signal (e.g., an mmWave signal) received through the first antenna array 2240 and/or the second antenna array 2245 to an IF signal and may transmit the IF signal to a communication module using a conductive line.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Jong’s antenna array operating in a second frequency band being of a higher frequency range than that of the first frequency band, in order to obtain communication diversity. 

Claims 4-6: As best understood, Jong discloses the antenna according to claim 1, wherein the first shape is a plate shape (see Fig. 9C and ¶ [0301]); 
wherein the second shape is a plate shape (see Fig. 9C); 
wherein the first portion and the second portion are made from metal material (a skilled artisan would appreciate that “conductive plates” as taught in ¶ [0301], encompasses “metal material” as claimed).

Claims 8 and 11-12: As best understood, Jong discloses wherein the first frequency band of the integrated antenna is a sub-6G or 4G/3G/2G frequency band and the second frequency band of the antenna is an mmWave frequency band (see ¶ [0078] and ¶ [0301]); 
further comprising a processing chip 341 (Fig. 3B) corresponding to the antenna array, the processing chip being disposed on the second portion (see Figs. 3A-3B), wherein the processing chip processes a signal received by the antenna array or a signal transmitted by the antenna array [0301]; 
further comprising a shielding member 340 (Fig. 3B), the shielding member being disposed on the second portion for shielding the processing chip [0092].
Claim 9: As best understood, Jong discloses the antenna according to claim 1, wherein an antenna array is located on a front side or a back side of the second portion (see Fig. 9C).

Claims 10 and 16: Jong discloses wherein: the feed point being on a first side of the second portion (see Fig. 9C); and 
a ground point 370 (Fig. 2A) of the integrated antenna is located on a second side of the second portion, opposite to the first side of the second portion (¶ [0301]: “a ground region”).

Claim 18: Jong discloses the terminal according to claim 13, wherein the first frequency band of the integrated antenna is a sub-6G or 4G/3G/2G frequency band, and the second frequency band of the integrated antenna is an mmWave frequency band (see ¶ [0078] and ¶ [0301]).

Claim 19: As best understood, Jong discloses a method for transmitting sub-6G signals and mmWave signals using an integrated antenna, the method comprising: 
receiving, by a first portion 940 (Fig. 9C) and a second portion 310 of the integrated antenna, signals in a first frequency band (¶ [0301]), wherein the first portion and the second portion of the integrated antenna forms an antenna operating in the first frequency band, the first portion is of a first shape, the second portion is of a second shape, and the antenna operating in the first frequency band has a feed point 933 located at a junction between the first portion and the second portion (see Fig. 9C); 
receiving, by a second portion of the integrated antenna, signals in a second frequency band [0301]; transmitting (inherently), by the integrated antenna, signals in the first frequency band [0301]; and 
wherein the integrated antenna further comprises an antenna array 920 operating in a second frequency band, the antenna array being arranged on the second portion (in a plan view in Fig. 9C), the second portion being configured to be a metal substrate board (¶ [0170]: “a ground plane”) of the antenna array.  
Jong fails to expressly teach transmitting, by the second portion of the integrated antenna, signals in the second frequency band, and the second frequency band is of a higher frequency range than that of the first frequency band.
However, Jong teaches (abstract) “a wireless communication circuit electrically connected to the first array and the second array and configured to transmit and/or receive a signal having a frequency in a range of 20 GHz to 100 GHz.”
Jong further teaches [0078] “According to an embodiment, the communication circuit 2230 may support at least a portion (e.g., 24 GHz to 30 GHz or 37 GHz to 40 GHz) of a band ranging from 24 GHz to 100 GHz. According to an embodiment, the communication circuit 2230 may up-convert and/or down-convert a frequency. For example, the communication circuit 2230 included in the communication device 2200 (e.g., the first communication device 2121 of FIG. 2A) may up-convert an IF signal received from a communication module (e.g., a communication module 1890 of FIG. 18) through a conductive line (e.g., the first conductive line 2131 of FIG. 2A) to an RF signal. For another example, the communication circuit 2230 included in the communication device 2200 (e.g., the first communication device 2121 of FIG. 2A) may transmit may down-convert an RF signal (e.g., an mmWave signal) received through the first antenna array 2240 and/or the second antenna array 2245 to an IF signal and may transmit the IF signal to a communication module using a conductive line.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Jong’s method for transmitting, by the second portion of the integrated antenna, signals in the second frequency band, and the second frequency band is of a higher frequency range than that of the first frequency band, in order to obtain communication diversity. 

Claim 20: Jong fails to expressly teach wherein the first frequency band is a sub-6G or 4G/3G/2G frequency band and the second frequency band is an mmWave frequency band.
However, Jong teaches [0300] “According to an embodiment, the RF signal may be transmitted in a frequency band ranging from 20 GHz to 100 GHz.”
Jong further teaches [0301] “According to an embodiment, a communication device (e.g., the communication device 300 of FIG. 3A) may include at least one substrate (e.g., the substrate 310 of FIG. 3B, or the substrate 390 or the substrate 391 of FIG. 3C) where a wireless communication circuit (e.g., the communication circuit 341 of FIG. 3B) configured to transmit and/or receive a signal having a frequency in a range of 20 GHz to 100 GHz is positioned…The wireless communication circuit may be configured to transmit and/or receive an RF signal of a specific polarization characteristic through the plurality of first conductive plates, and may transmit or receive an RF signal of the specific polarization characteristic through the plurality of second conductive plates.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Jong’s invention such that wherein the first frequency band is a sub-6G or 4G/3G/2G frequency band and the second frequency band is an mmWave frequency band, in order to achieve communication diversity. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jong (US 2019/0020100), Figs. 7-9
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845